Curto v Erie County (2017 NY Slip Op 07063)





Curto v Erie County


2017 NY Slip Op 07063


Decided on October 6, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, DEJOSEPH, AND CURRAN, JJ.


1094 CA 17-00405

[*1]PATRICIA J. CURTO, PLAINTIFF-APPELLANT,
vERIE COUNTY, MARK C. POLONCARZ, ERIE COUNTY EXECUTIVE, AND MICHAEL A. SIRAGUSA, ERIE COUNTY ATTORNEY, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.)


PATRICIA J. CURTO, PLAINTIFF-APPELLANT PRO SE.
MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (THOMAS J. NAVARRO OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.

	Appeal from an amended order of the Erie County Court (David W. Foley, A.J.), dated May 19, 2016. The amended order denied the motion of plaintiff for leave to reargue. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Empire Ins. Co. v Food City , 167 AD2d 983, 984).
Entered: October 6, 2017
Mark W. Bennett
Clerk of the Court